NOT FOR PUBLICATION


                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



  LORETTA BUTERA and GREG HOLDEN,
  on behalf of themselves and others similarly
  situated,                                             Civil Action No: 18-13417-SDW-LDW

                          Plaintiffs,                   OPINION

  v.

  HONEYWELL INTERNATIONAL, INC.,                        April 18, 2019

                          Defendant.



 WIGENTON, District Judge.

            Before this Court is Defendant Honeywell International, Inc.’s (“Honeywell” or

 “Defendant”) Motion to Dismiss Plaintiffs Loretta Butera (“Butera”) and Greg Holden’s

 (“Holden”) (collectively, “Plaintiffs”) First Amended Class Action Complaint pursuant to Federal

 Rule of Civil Procedure 12(b)(6). Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d). Venue

 is proper pursuant to 28 U.S.C. § 1391. This opinion is issued without oral argument pursuant to

 Federal Rule of Civil Procedure 78. For the reasons stated herein, the Motion to Dismiss is

 GRANTED in part and DISMISSED AS MOOT in part.

       I.      BACKGROUND AND PROCEDURAL HISTORY

            Defendant Honeywell is a Delaware corporation with a principal place of business in

 Morristown, New Jersey. (D.E. 9 ¶ 9.) Honeywell is a designer and manufacturer of commercial

 and consumer products including “sensors, switches, and instruments for measuring temperature,


                                                 1
control and metering of gas and electricity.” (Id. ¶ 10.) Plaintiffs allege that between 2010 through

2012, Honeywell “designed, manufactured, sold, and distributed” gas valves for residential hot

water heaters bearing model number WV8840 (the “Valves”) “without disclosing to consumers

that [the Valves’] plastic temperature sensor [“Sensor”] . . . is defective.” (Id. ¶ 2.) The Valves

were “installed on and sold with gas hot water heaters . . . manufactured and sold under various

brand names, including, but not limited to: Bradford White, American Water Heater, Proline,

Whirlpool, U.S. Craftsman, Rheem, Kenmore, and A.O. Smith.” (Id. ¶ 3.) Plaintiffs allege that

the Valves are “unsuitable for their intended use in that they prematurely erode or otherwise

deteriorate . . . thereby causing water to leak from an affected water heater’s Sensor[,]” damaging

both the heater and potentially the surrounding premises. (Id. ¶¶ 4-5.)

       Holden is a citizen and resident of California who purchased a water heater “outfitted with

the [Valve] from his local Home Depot in 2012.” (Id. ¶¶ 8, 42.) Plaintiff does not identify what

brand heater he purchased. Six years later, on April 23, 2018, “his water heater began leaking,

flooding his garage and resulting in water damage to nearby cabinetry and drywall.” (Id. ¶ 43.)

Plaintiff does not indicate what caused the water heater to leak. Holden contends his water heater

could not be repaired and he paid $600.00 to replace it and another $1,400.00 to repair the damage

to his property. (Id. ¶ 44.)

       Butera is a citizen and resident of Tennessee who purchased a water heater from her “local

Lowe’s in February, 2012.” (Id. ¶¶ 7, 38.) Plaintiff does not identify what brand heater she

purchased. Just over six years later, on March 24, 2018, “her water heater began leaking” from

the Valve, flooding her garage and damaging the basement below. (Id. ¶ 39.) Butera paid a local

plumber $308.00 to repair the water heater and replace the Valve. (Id. ¶ 40.) Butera also contends

she will incur additional costs to fix the flood damage to her home. (Id.)



                                                 2
          On August 30, 2018, Plaintiffs filed a putative class action Complaint in this Court. (D.E.

1.) Plaintiffs subsequently filed their First Amended Class Action Complaint (the “FAC”) on

December 7, 2018 asserting claims for: Violation of the New Jersey Consumer Fraud Act

(“NJCFA”) (Count One); Breach of Express Warranty (Count Two); Breach of Implied Warranty

(Count Three); Negligence (Count Four); Violation of the Magnuson-Moss Warranty Act (Count

Five); Unjust Enrichment (Count Six); Strict Product Liability (Count Seven); Violation of the

California Unfair Competition Law (Count Eight); and Violations of the Song-Beverly Consumer

Warranty Act for Breach of Implied Warranty of Merchantability (Count Nine). (D.E. 9.)

Honeywell moved to dismiss on January 18, 2019. (D.E. 14.) Briefing was completed on February

25, 2019.1 (D.E. 19.)

    II.      LEGAL STANDARD

          An adequate complaint must be “a short and plain statement of the claim showing that the

pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual

allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty.

of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather

than a blanket assertion, of an entitlement to relief”).

          In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”



1
 Plaintiffs’ opposition brief does not comply with the font size and line spacing requirements of Local Civil Rule
7.2. Plaintiffs are reminded that future failure to adhere to the Local Rules may result in sanctions.


                                                          3
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fowler v. UPMC Shadyside,

578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard). Determining whether the allegations

in a complaint are “plausible” is “a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. If the “well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct,” the complaint

should be dismissed for failing to “show[] that the pleader is entitled to relief” as required by Rule

8(a)(2). Id.

           Federal Rule of Civil Procedure 9(b) requires that “[i]n alleging fraud or mistake, a party

must state with particularity the circumstances constituting fraud or mistake. Malice, intent,

knowledge, and other conditions of a person’s mind may be alleged generally.” FED. R. CIV. P.

9(b). Plaintiffs “alleging fraud must state the circumstances of the alleged fraud[ulent act] with

sufficient particularity to place the defendant on notice of the ‘precise misconduct with which [it

is] charged.’” Park v. M & T Bank Corp., Civ. No. 09–02921, 2010 WL 1032649, at *5 (D.N.J.

Mar. 16, 2010) (citing Lum v. Bank of Am., 361 F.3d 217, 223–24 (3d Cir. 2004)).

    III.      DISCUSSION

           The first question this Court must address is which state law applies to the claims raised.2

As a federal court sitting in diversity, this Court applies the choice-of-law rules of New Jersey to

determine which state law controls. See Klaxon Co. v. Stentor Elec. Mfg. Co., Inc., 313 U.S.


2
 Because the putative class has not yet been certified, this action is “one between [the named plaintiffs] and the
defendants” and must be evaluated as to those particular plaintiffs. Rolo v. City Investing Co. Liquidating Tr., 155
F.3d 644, 659 (3d Cir. 1998).


                                                          4
487, 496 (1941); Maniscalco v. Brother Int’l (USA) Corp., 709 F.3d 202, 206 (3d Cir. 2013);

Shapiro v. Logitech, Inc., Civ. No. 17-673, 2019 WL 397989, at *6-7 (D.N.J. Jan. 31, 2019).

“New Jersey has adopted the [two-part] ‘most significant relationship’ test set forth in the

Restatement (Second) of Conflict of Laws.” Maniscalco, 709 F.3d at 206 (citing P.V. ex rel.

T.V. v. Camp Jaycee, 962 A.2d 453, 459-60 (N.J. 2008)). The first step of the inquiry is to

determine whether an actual conflict exists. See Camp Jaycee, 962 A.2d at 460 (citing Lebegern

v. Forman, 471 F.3d 424, 430 (3d Cir. 2006)). “That is done by examining the substance of the

potentially applicable laws to determine whether ‘there is a distinction’ between them.” Id. “If

there is not an actual conflict, the inquiry is over and, because New Jersey would apply its own

law in such a case, a federal court sitting in diversity must do the same.” Lebegern, 471 F.3d at

428. “If, however, an actual conflict is found to exist, the inquiry proceeds to the second step.”

Cooper v. Samsung Elecs. Am., Inc., 374 F. App’x 250, 254 (3d Cir. 2010). This second step

requires a court to determine “which jurisdiction has the ‘most significant relationship’ to the

claim.” Maniscalco, 70 F.3d at 207 (internal citation omitted). “To make that determination,

courts look to the Second Restatement, which ‘provides specific guidance for resolving

particular types of cases.’” Kearney v. Bayerische Motoren Werke Aktiengesellschaft, Civ. No.

17-13544, 2018 WL 4144683, at *5 (D.N.J. Aug. 29, 2018) (citing Camp Jaycee, 962 A.2d at

458). This Court applies this test to each count of the FAC in turn.

       A. Fraud and Misrepresentation (Count One – NJCFA)

       To bring a successful claim under the NJCFA, N.J. Stat. Ann. § 56:8–2 (West 2019), a

plaintiff must prove: “1) unlawful conduct by defendant; 2) an ascertainable loss by plaintiff; and

3) a causal relationship between the unlawful conduct and the ascertainable loss.” Majdipour v.

Jaguar Land Rover N. Am., LLC, Civ. No. 12-7829, 2013 WL 5574626, at *7 (D.N.J. Oct. 9,



                                                 5
2013) (citing Bosland v. Warnock Dodge, Inc., 964 A.2d 741, 749 (N.J. 2009)). The NJCFA

does not require that “a consumer has actually relied on a prohibited act in order to recover.”

Int’l Union of Operating Eng’rs Local No. 68 Welfare Fund v. Merck & Co., Inc., 929 A.2d

1076, 1087 (N.J. 2007). Rather, instead of “the traditional reliance element of fraud and

misrepresentation,” the NJCFA “require[s] that plaintiffs demonstrate that they have sustained an

ascertainable loss.” Id. at 1087-88.

               1. The NJCFA conflicts with California law

       Courts in this District have consistently held that the NJCFA conflicts with California’s

consumer-fraud statutes, which do require a showing of reliance. See Shapiro, 2019 WL 397989

at *7 (noting that “courts in this District have recognized that the NJCFA materially conflicts

with the consumer protection statutes of California”); Kearney, 2018 WL 4144683 at *8; Gray v.

BMW N. Am., LLC, 22 F. Supp. 3d 373, 380 (D.N.J. 2014); Majdipour, 2013 WL 5574626 at *7

(comparing the provisions of the NJCFA with California’s Consumer Legal Remedies Act

“CLRA” and Unfair Competition Law “UCL” and finding that the substance of the laws

conflict); Feldman v. Mercedes-Benz USA, LLC, Civ. No. 11-984, 2012 WL 6596830, at *6

(D.N.J. Dec. 18, 2012). Because there is an actual conflict between New Jersey and California

law, this Court must next determine which state has the “most significant relationship” to the

claims at issue. Because this claim sounds in fraud or misrepresentation, this Court “applies the

conflict of laws analysis of Section 148.” Shapiro, 2019 WL 397989 at *7 (citing Restatement

(Second) of Conflict of Laws § 148 (1971)). The Restatement requires an analysis of the

following six factors:

       (a) the place, or places where the plaintiff acted in reliance upon the
           defendant’s representations,
       (b) the place where the plaintiff received the representations,
       (c) the place where the defendant made the representations,


                                                 6
         (d) the domicile, residence, nationality, place of incorporation and place of
             business of the parties,
         (e) the place where a tangible thing which is the subject of the transaction
             between the parties was situated at the time, and
         (f) the place where the plaintiff is to render performance under a contract
             which he has been induced to enter by the false representations of the
             defendant.

Grandalski v. Quest Diagnostics, Inc., 767 F.3d 175, 181 (3d Cir. 2014) (quoting Restatement

(Second) of Conflict of Laws § 148(2)). Here, three of the factors - (a), (b), and (e) - weigh in

favor of California as Holden purchased the hot water heater in California, received and relied

upon any representations made about the product in that state, and the hot water heater was

located in California at the time of the events in question. Factor (d) is neutral as Plaintiff

resides in California and Honeywell is based in New Jersey. Factor (f) is irrelevant. Factor (c)

alone weighs in favor of New Jersey, as Honeywell’s principal place of business is in that state.

(D.E. 9 ¶ 9.)3 The case law is clear, however, “that this single contact - factor (c) - does not

warrant applying New Jersey law.” Maniscalco, 709 F.3d at 208 (finding that New Jersey law

should not apply where, as here, the only connection to New Jersey was the “fortuitous location

of” a company’s headquarters). Weighing the balance of factors, it is clear that California law

will apply to Holden’s fraud and misrepresentation claims; therefore, Holden’s claim under the

NJFCA (Count One) shall be dismissed.

         Plaintiffs do, however, also assert a claim under the UCL (Count Eight), which this Court

may now review for sufficiency under Federal Rule of Civil Procedure 12(b)(6) and 9(b). See

Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (recognizing that “Rule 9(b)’s



3
  Plaintiffs argue in their opposition papers that Honeywell also “designed, manufactured, and tested” the Valves in
New Jersey and that the alleged “misrepresentations emanated” from that state as well. (D.E. 18 at 3-4.) However,
those facts are not contained in the FAC, which pleads only that Honeywell’s principal place of business is located
in New Jersey.


                                                          7
heightened pleading standards apply to claims for violations of the . . . UCL”); Keegan v. Am.

Honda Motor Co., 838 F. Supp. 2d 929, 937 (C.D. Cal. 2012) (noting that UCL claims “sound in

fraud, and are therefore subject to the heightened pleading requirement of Rule 9(b)”). Here,

Plaintiffs generally allege that Defendant “failed to disclose its knowledge of the Defect at the

point of sale” and that Defendant “knowingly concealed that the [Valves] suffered from [a]

Defect which caused them to fail before their anticipated useful life.” (D.E. 9 ¶¶ 143-44.) A

claim for failure to disclose pursuant to the UCL must show: “(1) the existence of a design

defect; (2) the existence of an unreasonable safety hazard; (3) a causal connection between the

alleged defect and the alleged safety hazard; and [(4)] that the manufacturer knew of the defect at

the time a sale was made.” Williams v. Yamaha Motor Co., 851 F.3d 1015, 1025 (9th Cir. 2017)

(citations omitted); see also Afzal v. BMW of N. Am., LLC, Civ. No. 15-8009, 2016 WL 6126913,

at *8 (D.N.J. Oct. 17, 2016).

       Here, the FAC fails to plead facts sufficient to sustain a UCL claim. First, the FAC

pleads only that “Honeywell knew or should have known that the [Valves] contained the Defect”

(D.E. 9 ¶ 18), but does not identify who allegedly knew or should have known of the alleged

defect, when they came into possession of that knowledge, or how they knew it. This is not

enough under Rule 9(b). Rule 9(b)’s particularity requirement demands that plaintiffs “plead

‘the who, what, when, where, and how: the first paragraph of any newspaper story.” Riachi v.

Prometheus Grp., Civ. No. 17-811, 2017 WL 2438838, at *3 (D.N.J. June 6, 2017) (citing In re

Advanta Corp. Sec. Litig., 180 F.3d 525, 534 (3d Cir. 1999)). This alone is fatal to Plaintiffs’

UCL claim; therefore, Count Eight will be dismissed, but this Court will grant Plaintiffs leave to

amend the FAC.




                                                 8
                 2. The NJCFA conflicts with Tennessee law

       The NJCFA also conflicts with Tennessee consumer protection laws. As noted by the

Sixth Circuit,

       [T]he [Tennesee Products Liability Act (“TPLA”)] governs products
       liability actions in Tennessee and defines “product liability actions” as “all
       actions brought for or on account of personal injury, death or property
       damage caused by or resulting from the manufacture, construction, design,
       formula, preparation, assembly, testing, service, warning, instruction,
       marketing, packing, or labeling of any product.” The TPLA also
       encompasses several different theories of products liability: “strict liability
       in tort; negligence; breach of warranty, express or implied; breach of or
       failure to discharge a duty to warn or instruct, whether negligent or
       innocent; misrepresentation, concealment, or nondisclosure, whether
       negligent or innocent; or under any other substantive legal theory in tort or
       contract whatsoever.

Strayhorn v. Wyeth Pharm., Inc., 737 F.3d 378, 392, 402 (6th Cir. 2013) (internal citation and

quotation marks omitted) (noting that ‘[t]he TPLA's definition of ‘product liability action’ has

been interpreted broadly”). Claims brought under the TPLA are subject to a “unique statute of

repose, under which all product liability actions ‘must be brought within ten (10) years from the

date on which the product was first purchased for use or consumption, or within one (1) year

after the expiration date of the anticipated life of the product, whichever is the shorter.’” Wahl v.

General Elec. Co., 983 F. Supp. 2d 937, 944 (M.D. Tenn. 2013) (quoting Penley v. Honda Motor

Co., Ltd., 31 S.W.3d 181, 183 (Tenn. 2000)). The NJFCA, in contrast, is subject to a six-year

statute of limitations. See Arcand v. Brother Int’l Corp., 673 F. Supp. 2d 282, 304 (D.N.J. 2009).

Therefore, an actual conflict exists between New Jersey and Tennessee law. For the same

reasons that California has the most significant relationship to Holden’s claims, Tennessee has

the most significant contacts with Butera’s claims. Therefore, Tennessee law applies and

Butera’s claim under the NJFCA (Count One) shall be dismissed.




                                                  9
        In addition, because the TPLA subsumes all products liability actions in Tennessee,

Butera’s claims for breach of express warranty (Count Two), breach of implied warranty (Count

Three), negligence (Count Four), unjust enrichment (Count Six), and strict liability (Count

Seven), must all be dismissed.4 This Court will grant Plaintiffs leave to amend the FAC in order

to assert a claim under the TPLA. See, e.g., Meadow v. Nibco, Inc., Civ. No. 15-1124, 2016 WL

2986350, at *1 (M.D. Tenn. May 24, 2016) (granting motion to dismiss tort and warranty claims

for failure to assert them under the TPLA, and granting plaintiff permission to file an amended

complaint asserting all his “various theories under a single TPLA claim”); Cole v. NIBCO, Inc.,

Civ. No. 13-7871, 2015 WL 2414740, at *7 (D.N.J. May 20, 2015) (noting that where plaintiffs’

claims “sound[ed] in products liability” they must be brought pursuant to the TPLA and granting

plaintiffs “leave to re-plead their claims as a single claim under the TPLA”).

        B. Common Law Claims

        As to Holden’s remaining claims for breach of express warranty (Count Two), breach of

implied warranty (Count Three), negligence (Count Four), unjust enrichment (Count Six), and

strict liability (Count Seven), the FAC is silent as to which state law applies. Defendant, who

bears the burden of showing a conflict, abandons any rigorous conflict-of-law analysis, and

asserts only that “the state where the injury occurs is presumed to govern” and, therefore, this

Court “should apply California law” to these claims. (D.E. 14-4 at 11 (citing Smith, 2011 WL

2119100 at *3).) In so doing, however, Defendant fails to first address whether there is an actual


4
  So too must Count Five, which asserts a claim under the Magnusson-Moss Warranty Act (“MMWA”). To state a
claim under the MMWA, a plaintiff must first adequately plead a claim for breach of express warranty. Cooper v.
Samsung Elecs. Am., Inc., Civ. No. 07-3853, 2008 WL 4513924, at *6 (D.N.J. Sept. 30, 2008) (dismissing MMWA
claim where state law warranty claim had already been dismissed, noting that MMWA claims are “dependent on
state law claims”).




                                                      10
conflict between New Jersey and California state law. Although Plaintiffs argue that

Defendant’s presumption that California law applies is “premature,” (D.E. 18 at 7), Plaintiffs’

opposition does little to clarify the issue, choosing instead to focus on the sufficiency of

Plaintiffs’ pleading under California law. Generally, where a defendant fails to meet their

burden of demonstrating a conflict, a court applies the law of the forum state. See Geli v.

Bayerische Motoren Werke Aktiensgesellschaft, Civ. No. 17-7386, 2018 WL 6804506, at *4

(D.N.J. Oct. 30, 2018) (noting that the court is not obligated “to do [defendant’s] work for them

and engage in this analysis itself”) (internal citation omitted). However, given that neither

party’s briefs address the substance of New Jersey law as it relates to the remaining claims, and

given that this Court is granting Plaintiffs the opportunity to amend the FAC, this Court will

dismiss the remainder of Defendant’s motion as moot.5

    IV.      CONCLUSION

          For the reasons set forth above, Defendant’s Motion to Dismiss is GRANTED in part and

DISMISED AS MOOT in part. Plaintiffs shall have thirty (30) days to file a Second Amended

Complaint.6 An appropriate order follows.

                                                               ___/s/ Susan D. Wigenton_____
                                                               SUSAN D. WIGENTON, U.S.D.J.

Orig:             Clerk
cc:               Leda D. Wettre, U.S.M.J.
                  Parties

5
 This Court can make no determination as to the propriety of Holden’s MMWA claim (Count Five) absent a
determination as to his underlying state law warranty claim. See Davidson v. Apple, Inc., Civ. No. 16-4942, 2017
WL 976048, at *15 (N.D. Cal. Mar. 14, 2017) (noting that “claims under the [MMWA] stand or fall with express
and implied warranty claims under state law”) (internal citations omitted). Additionally, were this Court to reach
Count Nine (Song-Beverly Act), it would likely be dismissed pursuant to the act’s statute of limitations. Rodarte v.
Ford Motor Co., Civ. No. 18-10499, 2019 WL 1100150, at *5 (C.D. Cal. Mar. 7, 2019)
6
 Should Defendant move to dismiss the Second Amended Complaint, Defendant is advised to present a complete
conflict of laws analysis.


                                                         11
